 1    ILENE J. LASHINSKY (#003073)
      United States Trustee
 2    District of Arizona
 3    RENEE SANDLER SHAMBLIN (#017473)
      Trial Attorney
 4    230 N. First Ave., Suite 204
      Phoenix, Arizona 85003-1706
 5    Phone: (602) 682-2616
      Email: Renee.s.Shamblin@usdoj.gov
 6
                                   IN THE UNITED STATES BANKRUPTCY COURT
 7
                                             FOR THE DISTRICT OF ARIZONA
 8
                                                                      In Proceedings under Chapter 11
 9         In re:
                                                                      Case No. 2:19-BK-02843-SHG
10         J. LEVINE AUCTION & APPRAISAL LLC,
                                                                       UNITED STATES TRUSTEE’S
11                                                                     OBJECTION TO FINAL APPLICATION
                                    Debtor.                            FOR ALLOWANCE AND PAYMENT OF
12                                                                     COMPENSATION FOR SERVICES
                                                                       RENDERED AND REIMBURSEMENT OF
13                                                                     EXPENSES INCURRED BY SACKS
                                                                       TIERNEY P.A. AS COUNSEL FOR
14                                                                     DEBTOR
15
                                                                       Hearing Date: September 11, 2019
16                                                                     Hearing Time: 2:30 p.m.
17
18
19
                 The United States Trustee for the District of Arizona (“UST”), by and through the undersigned
20
      attorney and in accordance with the administrative duties set forth in 28 U.S.C § 586(a), objects to the
21
22    Final Application for Allowance and Payment of Compensation for Services Rendered and

23    Reimbursement of Expenses Incurred by Sacks Tierney P.A. as Counsel for the Debtor (the

24    “Application”) 1, filed by Sacks Tierney P.A. (“Debtor’s Counsel”). In this case, the Debtor spent barely
25    three months as a debtor-in-possession before a trustee was appointed due to numerous instances of
26
27
      1
          This is the first and only fee application filed by Debtor’s Counsel in this case.
28


     Case 2:19-bk-02843-SHG               Doc 232 Filed 08/20/19 Entered 08/20/19 17:28:25                Desc
                                           Main Document    Page 1 of 12
 1    fraud, dishonesty, incompetence, and gross mismanagement, yet Debtor’s Counsel seeks to be awarded
 2    fees of over $100,000 2 for its futile and doomed efforts. The Debtor’s Chapter 11 case cannot, under
 3
      any stretch of the imagination, be viewed as a success, but that does not dissuade Debtor’s Counsel from
 4
      seeking fees that vastly exceed any benefit to the estate. Furthermore, awarding these fees would
 5
      diminish any possibility for recovery to the 363 consignor victims whose sales proceeds from the
 6
 7    consignment of their personal property were stolen by the Debtor. Debtor’s Counsel might reasonably

 8    be compensated for filing the petition, schedules and statements, attending the meetings of creditors, and

 9    the case management hearing in this case. However, the amount sought in the Application is excessive
10    and inappropriate and should be denied. This Objection is based upon the Court’s record, and is
11
      explained further in the attached Memorandum of Points and Authorities.
12
13
                                              Memorandum of Points and Authorities
14
15    A.        Background

16              Case filing. The Debtor filed its petition under Chapter 11 of the Bankruptcy Code on March
17    15, 2019 (the “Petition Date”).
18
                Incomplete Documents Lead to Wasted Time and Excessive Fees. Along with the petition,
19
      Debtor’s Counsel filed the Debtor’s Master Mailing List (“MML”). However, the MML was wholly
20
      incomplete, as it omitted the names and addresses of 346 (out of 363) consignors who were owed unpaid
21
22    sales proceeds. See docket no. 4. As a result, roughly 95% of the unsecured creditors in the case were

23    improperly deprived of the requisite, statutory notice of the April 16, 2019, meeting of creditors and,

24    accordingly, the UST was required to conduct a second meeting of creditors on May 16, 2019. Over the
25    course of the next two months, Debtor’s Counsel filed three subsequent amendments to the MML: the
26
27
28    2
          Debtor’s Counsel seeks $88,430.65 in the Application, and it was already paid $16,336.66 for pre-petition
          bankruptcy services, for a total of $104,767.31.

     Case 2:19-bk-02843-SHG                             -2-
                                         Doc 232 Filed 08/20/19  Entered 08/20/19 17:28:25                   Desc
                                          Main Document    Page 2 of 12
 1    first amended MML was filed on April 4, 2019; the second amended MML was filed on April 10, 2019;
 2    and the third amended MML was filed on May 15, 2019. See docket nos. 60, 72, and 109.
 3
                On March 29, 2019, Debtor’s Counsel filed the Debtor’s Statement of Financial Affairs (the
 4
      “SOFA”) and Schedules of Assets and Liabilities (the “Schedules”). See docket no. 49. Again, the
 5
      documents were incomplete. Over the next six weeks, Debtor’s Counsel filed four amendments to the
 6
 7    Schedules. The first amended Schedules were filed on April 15, 2019, the second amended Schedules

 8    were filed on April 24, 2019, the third amended Schedules were filed on May 14, 2019, and the fourth

 9    amended Schedules were filed on June 11, 2019.            See. docket nos. 75, 82, 106, and 128.
10              Similarly, Debtor’s Counsel filed three amendments to the SOFA. The first amendment was
11
      filed on April 15, 2019, the second amendment was filed on April 24, 2019, and the third amendment
12
      was filed on May 14, 2019. See docket nos. 76, 83, and 107.
13
                A History of Operating Losses and Post-Petition Revenue that is Insufficient to Pay Operating
14
15    Expenses. The Debtor had a history of operating at a loss. In 2016 it reported a loss of $713,665, in

16    2017 it reported a loss of $1,654,035, and in 2018 it reported a loss of $1,792,740. 3 As consignor
17    confidence is essential for success in the auction house industry, it is bewildering how Debtor’s Counsel
18
      believed that the Debtor could turn this financial free fall around, particularly because the creditors the
19
      Debtor failed to pay in the year preceding its bankruptcy, were its consignors. If the Debtor didn’t have
20
      the trust and the confidence of the consignor community, how would it obtain items to sell at future
21
22    auctions? An auction house is nothing if people don’t trust it enough to consign their personal property

23    with it, and after the Debtor sold the personal property of 363 of its consignors, but failed to pay them

24    their $1,000,000+ in sales proceeds, it was unable to generate the business it needed to survive.
25    Predictably, the Debtor was unable to meet its projections and pay its post-petition operating expenses.
26
27
28    3
          The 2016 and 2017 losses were reported on the Debtor’s tax returns, and the 2018 loss was reported on its profit
          & loss statement (because the tax return has not yet been prepared).

     Case 2:19-bk-02843-SHG                             -3-
                                         Doc 232 Filed 08/20/19  Entered 08/20/19 17:28:25                    Desc
                                          Main Document    Page 3 of 12
 1           The Debtor attached a budget to its cash collateral motion that showed the Debtor’s projected
 2    income and expenses in 4 week increments for the first 12 weeks of the case. Even if everything went
 3
      exactly as the Debtor projected, the Debtor was projecting a thin profit with little net income available to
 4
      repay its creditors. However, for the first 4 week period of the case, the Debtor projected revenue of
 5
      $378,000, but reported actual revenue that was less than half of that, of just $157,531.77. In the second
 6
 7    four week period of the case, the Debtor projected revenue of $381,600, but had actual revenue that was

 8    less than half of that, of just $184,116. As a result, the Debtor was unable to pay many of its post-

 9    petition expenses and accrued considerable unpaid administrative expenses.
10           The Court Appoints a Chapter 11 Trustee, Who Quickly Moves to Convert to Chapter 7. Less
11
      than three months into the case, on June 12, 2019, the UST filed her Emergency Motion to Appoint
12
      Chapter 11 Trustee; or Alternatively, to Convert Case to Chapter 7 (the “Emergency Motion”). See
13
      docket no. 132. Despite the Debtor’s poor post-petition financial reality, Debtor’s Counsel vigorously
14
15    opposed the Emergency Motion and filed an objection to both the request for an expedited hearing, as

16    well as an objection to the Emergency Motion. See docket nos. 135 and 144. Both objections were
17    overruled, and on June 21, 2019, this Court issued detailed findings of fact and conclusions of law, and
18
      directed the UST to appoint a Chapter 11 trustee. On July 1, 2019, this Court entered an order
19
      authorizing the appointment of Mr. Peter Davis as Chapter 11 trustee. After just two weeks, on July 15,
20
      2019, the Chapter 11 trustee filed a motion to convert the Debtor’s Chapter 11 case to Chapter 7 (the
21
22    “Conversion Motion”) . In the Conversion Motion, the Chapter 11 trustee stated “there is no viable

23    means to reorganize the Debtor and it is in the best interest of estate’s creditors to avoid the time and

24    expense involved in preparing a Plan of Reorganization and Disclosure Statement when it is inevitable
25    the assets of the Debtor should be liquidated.” See Conversion Motion, p. 1. The Chapter 11 trustee
26
      further found that, “there is no viable path for this Debtor to attract future business, as the failure to pay
27
      consignors for assets sold during past actions [sic] has damaged the goodwill of the Debtor and its
28

     Case 2:19-bk-02843-SHG                          -4-
                                      Doc 232 Filed 08/20/19  Entered 08/20/19 17:28:25                  Desc
                                       Main Document    Page 4 of 12
 1    prospects for generation of new business necessary to pay current liabilities and pre-petition creditors.
 2    See Conversion Motion, p. 2. Finally, the Chapter 11 trustee found that the Debtor’s revenues, expenses,
 3
      assets and liabilities were not properly accounted for, and that the Debtor did not have accurate records
 4
      of what property was owned by the Debtor or by third parties. See Conversion Motion, p. 3. There
 5
      were no objections filed to the Conversion Motion, and after a hearing, the Court converted the Debtor’s
 6
 7    case to Chapter 7.

 8              Ongoing Deficiencies. Debtor’s Counsel filed operating reports for March and April of 2019.

 9    However, although the Debtor was still in possession of the estate in May and June, no operating reports
10    were filed.
11
                Fee Application and Billing. The Application seeks an award of $88,430.65 in fees and
12
      expenses for the period of March 15, 2019 through July 26, 2019.         When combined with the
13
      $16,336.66 that Debtor’s Counsel received for pre-petition bankruptcy services, 4 Debtor’s Counsel is
14
15    seeking to be paid $104,767 for services, which provided little, if any benefit to the bankruptcy estate.

16    Debtor’s Counsel ignored the overwhelming evidence of the Debtor’s fraud, dishonesty, incompetence,
17    and gross mismanagement, as well as the fact that the Debtor was hopelessly insolvent and unable to pay
18
      its ongoing, operating expenses, yet it guided the Debtor into a Chapter 11 case. The UST does not
19
      doubt that Debtor’s Counsel spent considerable time on this case, but the problem is that no materially
20
      productive activity occurred as a result, and the time spent did not benefit creditors. Counseling the
21
22    Debtor to commence a Chapter 11 reorganization that was not only destined to fail, but that also

23
24
25    4
          Although Debtor’s Counsel asserts in the Application that it received $11,035.50 for pre-petition bankruptcy
          services that it applied against its $35,000 retainer, that representation is inconsistent with the Debtor’s
26        disclosures in its third amended (and final) SOFA, which provides that the Debtor paid Sacks Tierney a
          $40,301.16 retainer ($5,000 on December 19, 2018, $8,000 on February 27, 2019, and $27,301.16 on March 11,
27        2019). See SOFA, p. 2, at docket no. 107. Because Debtor’s Counsel represents that it has a balance of
          $23,964.50 held in its trust account, Debtor’s Counsel was already paid $16,336.66.
28

     Case 2:19-bk-02843-SHG                            -5-
                                        Doc 232 Filed 08/20/19  Entered 08/20/19 17:28:25                Desc
                                         Main Document    Page 5 of 12
 1    exponentially increased administrative expenses while decreasing the creditors’ chances for a recovery,
 2    is an exercise that should not be rewarded.
 3
 4
      B. Additional Specific Objections to the Application.
 5
                1. Failure to Comply with the Fee Application Guidelines 5
 6
 7                      a. Failure to Arrange All Time Entries in Project Categories. The Fee Application

 8    Guidelines require time entries to be reported in chronological order under the appropriate project

 9    category. While Debtor’s Counsel did provide a total for each project category, the actual supporting
10    time entries are not organized by project category, nor do they identify to which project category they
11
      belong, which makes it impossible to reconcile the actual time entries with the project category totals.
12
                        b. Block Billing. Mr. Ray does not segregate his time entries and instead they are
13
      lumped together. For example, on 03/20/2019, there is a lumped charge for 7.10 hours ($2,591.50); on
14
15    3/29/2019, there is a lumped charge for 3.70 hours ($1,350.50); on 4/02/2019, there is a lumped charge

16    for 3.80 hours ($1,387); on 4/05/2019, there is a lumped charge for 1.30 hours ($474.50); on 4/16/2019
17    there is a lumped charge for 5.30 hours ($1,934.50); on 4/24/2019, there is a lumped charge for 2.10
18
      hours ($766.50); on May 16, 2019, there is a lumped charge for 5.6 hours ($2,044).
19
                   c. Clerical. There are numerous attorney and paralegal bills for what appear to be clerical
20
      tasks, such as frequent revisions to the SOFA, Schedules, and MML and service of and filing
21
22    documents.

23                 d. Duplication. Several of the tasks undertaken by Debtor’s Counsel appear on each

24    attorney’s time sheet, without any explanation as to why it was necessary for attorneys from the same
25    firm to have multiple attendees at the same hearing, meeting, or conference. For example, on 3/20/2019,
26
      both Mr. Ray (7.10 hours) and Mr. Galen (3.5 hours) billed to attend a hearing; on 4/2/2019, both Mr.
27
28
      5
          The Fee Application Guidelines are codified in 28 C.F.R. Pt. 58, App. A.

     Case 2:19-bk-02843-SHG                             -6-
                                         Doc 232 Filed 08/20/19  Entered 08/20/19 17:28:25            Desc
                                          Main Document    Page 6 of 12
 1    Ray (3.8 hours) and Mr. Galen (1.5 hours) billed to attend a hearing; on April 16, 2019, both Mr. Ray
 2    (5.3 hours) and Mr. Galen (4.3 hours) billed to attend the meeting of creditors; and on April 29, 2019,
 3
      both Mr. Ray (.9 hours) and Mr. Galen (1.5 hours) billed for preparation and participation in a
 4
      conference call with the client.
 5
                   e. Opposition to UST Emergency Motion. Almost 20% of Debtor’s Counsel’s bill
 6
 7    ($17,000) is spent on time opposing the UST Emergency Motion. In the context of this case, this was an

 8    unproductive and wasteful task.

 9    C. Argument
10              1. Legal Standards
11
                Section 330(a)(1) of the Bankruptcy Code provides that the Court may award estate
12
      professionals “reasonable compensation for actual, necessary services rendered by the . . . professional”
13
      and “reimbursement for actual, necessary expenses.” The professional applying for compensation bears
14
15    the burden of persuading the court that the fees and expenses sought are reasonable and necessary. 6

16              The starting point for an analysis of whether requested fees are reasonable is 11 U.S.C. §
17    330(a)(3), which describes an approach generally known as the “lodestar” approach. Courts should
18
      “consider the nature, the extent, and the value” of professional services, taking into account six factors
19
      that include: (1) the time spent on the services; (2) the rates charged; (3) “whether the services were
20
      necessary to the administration of, or beneficial at the time at which the service was rendered toward the
21
22    completion of, a case under this title”; (4) “whether the services were performed within a reasonable

23    amount of time commensurate with the complexity, importance, and nature” of the issue; (5) whether

24    the applicant “is board certified or otherwise has demonstrated skill and experience” in the bankruptcy
25
26
      6
          See Zolfo, Cooper & Co. v. Sunbeam – Oster Co., 50 F.3d 253, 261 (3d Cir. 1995); In re Basham, 208 B.R. 926,
27         932 (BAP 9th Cir. 1997), aff’d sub nom. In re Byrne, 152 F.3d 924 (9th Cir. 1998); In re Eliapo, 298 B.R. 392,
           402 (B.A.P. 9th Cir. 2003), rev’d on other grounds, 468 F.3d. 592, 604 (9th Cir. 2006).
28

     Case 2:19-bk-02843-SHG                             -7-
                                         Doc 232 Filed 08/20/19  Entered 08/20/19 17:28:25                   Desc
                                          Main Document    Page 7 of 12
 1    arena; and (6) “whether the compensation is reasonable based on the customary compensation charged
 2    by comparably skilled practitioners in cases other than cases under this title.” 7
 3
                 2. The Application is Excessive
 4
                 Conceptually, Debtor’s Counsel should be compensated for preparation of the Debtor’s
 5
      bankruptcy documents, 8 the appearance at the meeting of creditors, and the initial case management
 6
 7    hearing. Debtor’s Counsel already billed the Debtor $16,366.66 for pre-petition bankruptcy services, so

 8    these additional services might reasonably have been billed at $10,000 to $15,000, bringing total fees to

 9    around $25,000 to $30,000. No other services were rendered that benefitted the estate or creditors. Yet
10    the Application is well in excess of this amount.
11
                 Before undertaking specific tasks, estate professionals must consider whether the probable cost
12
      of legal services would be disproportionately large in relation to the size of the estate and the maximum
13
      probable recovery; whether the estate would suffer if the services were not rendered; and to what extent
14
15    the estate might benefit if the services were rendered and how likely it is that disputed issues would be

16    resolved successfully. 9 Professionals have a duty to conduct their work so that the resulting
17    expenditures of estate assets are proportionate to the level of potential recoveries resulting from that
18
      work. 10
19
                 Here, the Debtor’s estate was insolvent with inadequate funds to satisfy post-petition, ongoing,
20
      administrative expenses. Further, given the Debtor’s failure to pay its consignors their sales proceeds
21
22
23    7
        11 U.S.C. § 330(a)(3).
      8
        Such as the petition, and an initial set of Schedules, SOFA, and MML.
24    9
        Unsecured Creditors Comm. V. Puget Sound Plywood, Inc. 924 F.2d 955, 961 (9th Cir. 1991).
      10
         In re Auto Parts Club, Inc., 211 B.R. 29, 33-35 (B.A.P. 9th Cir. 1997); see also In re Ward, 894 F.2d 771, 777
25       (5th Cir. 1990)(if the benefit to the estate of the professional’s efforts is uncertain, the application should be
         reevaluated in conjunction with a final award); In re Tamarack Trail Co., 25 B.R. 259, 260 (Bankr.S.D. Ohio
26       1982) (reducing fee award to debtor’s attorney because proposed plan of reorganization was rejected by
         creditors and was of little benefit to the estate); In re Office Prods. of Am., Inc., 136 B.R. 983,990 (W.D. Tex.
27       1992)(the efforts of debtor’s counsel in pursuing a plan provides no benefit to the estate “if it is clear from the
         context of the case that the debtor and its counsel knew or should have known from the outset that the plan
28       could not satisfy the requisites of §1129(a)”); In re Universal Factoring Co., 329 B.R. 62, 79 (N.D. Okla.
         2005)(“In order to benefit the estate, the services rendered must relate to a realistically obtainable goal.”).

     Case 2:19-bk-02843-SHG                            -8-
                                        Doc 232 Filed 08/20/19  Entered 08/20/19 17:28:25                        Desc
                                         Main Document    Page 8 of 12
 1    from previous auctions, it had irretrievably damaged its goodwill and its prospects to generate new
 2    business. Within this context, Debtor’s Counsel should have known that Chapter 11 was an
 3
      inappropriate choice, and there was no viable path for the Debtor to successfully reorganize. Given
 4
      these realities, Debtor’s Counsel had a duty to carefully constrain expenses of administration in order to
 5
      obtain the best result for the estate. Debtor’s Counsel acted in the opposite manner.
 6
 7                    a. Counsel Should Not be Compensated For Wasteful Tasks

 8            Time wasted should not be compensable. According to Section 330(a)(4), a professional should

 9    not be compensated for unnecessary duplication of services or for “services that were not . . . reasonably
10    likely to benefit the debtor’s estate; or . . . necessary to the administration of the case.” 11 There are many
11
      examples in the Application of wasted time, including multiple lawyers billing for attending the same
12
      hearing, meeting, or conference, and preparing numerous amendments to routine bankruptcy documents.
13
                      b. Counsel Should Not Be Compensated For Useless Work
14
15            Useless effort should not be compensable. The Court must disallow compensation in instances

16    of (1) “unnecessary duplication of services”; or (2) services that were not reasonably likely to benefit
17    the debtor’s estate” or “necessary to the administration of the case.” 12 It is difficult to see how this
18
      Chapter 11 could have ever benefited the Debtor’s consignors and creditors. Perhaps, more appropriate
19
      guidance would have been for the Debtor to file Chapter 7, instead of wasting the estate’s time and
20
      limited resources in a Chapter 11.
21
22                    c. Application Must Contain Sufficient Information for the Court to Evaluate It.

23    Courts regularly refuse to approve fee applications that are not appropriately supported. 13 Lumped time

24
25
26    11
         11 U.S.C. §330(a)(4).
      12
         In re Las Vegas Monorail Co., 458 B.R. 553, 556 (Bankr. D. Nev. 2011).
27    13
         In re York Int’l Bldg., Inc., 527 F.2d 1061,1069 (9th Cir. 1975) (reducing the award of fees to a trustee who filed
         an inadequate fee application).
28

     Case 2:19-bk-02843-SHG                            -9-
                                        Doc 232 Filed 08/20/19  Entered 08/20/19 17:28:25                      Desc
                                         Main Document    Page 9 of 12
 1    entries, or block billing that does not segregate the time entries is inappropriate. 14 In addition, the Fee
 2    Application Guidelines require time entries to be reported in chronological order under the appropriate
 3
      project category. See 28 C.F.R. Pt. 58, App. A. While Debtor’s Counsel did provide a total for each
 4
      project category, the actual supporting time entries are not organized by project category, nor do they
 5
      identify to which project category they belong, which makes it impossible to reconcile the actual time
 6
 7    entries with the project category totals.

 8    D. CONCLUSION

 9              Services that did not benefit the estate should not be compensated by the estate. Given the
10    results obtained, few, if any, of the services provided by Debtor’s Counsel provided a benefit to the
11
      estate. Debtor’s Counsel was paid $16,336.66 for pre-petition bankruptcy services, and it seeks an
12
      additional $88,430.65 for three months of post-petition services. These fees are excessive. The UST
13
      submits that, to the extent the Court is inclined to grant the Application, a more reasonable amount of
14
15    fees would be $10,000 to $15,000.

16              RESPECTFULLY SUBMITTED this 20th day of August, 2019.
17
                                                                ILENE J. LASHINSKY
18
                                                                United States Trustee
19                                                              District of Arizona

20                                                              /s/ RSS (#017473)
                                                                RENEE SANDLER SHAMBLIN
21                                                              Trial Attorney
22
23
24
25
26
27
28    14
            In re Baker, 374 B.R. 489, 496 (Bankr. ED.N.Y. 2007) (reducing amount of fees awarded to professional that
           submitted vague time entries and engaged in improper block billing).

     Case 2:19-bk-02843-SHG                            - 10 -
                                        Doc 232 Filed 08/20/19   Entered 08/20/19 17:28:25                 Desc
                                        Main Document     Page 10 of 12
 1    Copy of the foregoing served
      via electronic mail this 20th day of August, 2019 to:
 2
 3    Wesley D. Ray
      Michael Galen
 4    Sacks Tierney, P.A.
      4250 N. Drinkwater Blvd., 4th Floor
 5    Scottsdale, AZ 85251-3693
      Counsel for the Debtor
 6    Email: Wesley.Ray@sackstierney.com
 7           Michael.Galen@sackstierney.com

 8    Maureen Gaughan
      PO Box 6729
 9    Chandler, AZ 85246-6729
      Chapter 7 Trustee
10    Maureen@mgaughan.com
11
      Steven J. Brown
12    Steve Brown & Associates, LLC
      1414 E. Indian School Road, #200
13    Phoenix, AZ 85014-2412
      Email: sbrown@sjbrownlaw.com
14
15    Doug Crandall
      Email: dougcinaz@gmail.com
16
      John R. Trump
17    Email: jrtrumpvontromp@gmail.com
18
      Danielle and Jeremy Rovinsky
19    Email: rambam@gmail.com

20    Rami Varsha
      Empire Wholesale Jewelry
21    Email: Rvarsha1@yahoo.com
22
      Matthew A. Silverman
23    Assistant Attorney General
      Office of the Attorney General
24    2005 N. Central Avenue
      Phoenix, AZ 85004
25    Attorney for the State of Arizona ex rel. Arizona Department of Revenue
26    Email: matthew.silverman@azag.gov

27    Nancy K. Swift
      Buchalter
28    16435 N. Scottsdale Road, Suite 440

     Case 2:19-bk-02843-SHG                         - 11 -
                                     Doc 232 Filed 08/20/19   Entered 08/20/19 17:28:25   Desc
                                     Main Document     Page 11 of 12
 1    Attorneys for Ford Motor Credit Company
      Email: nswift@buchalter.com
 2
 3    Alissa Brice Castaneda
      Quarles & Brady LLP
 4    Two North Central Avenue
      Phoenix, AZ 85004
 5    Attorneys for Second Wind Enterprises, LLC
      Email: alissa.castaneda@quarles.com
 6
 7    Rejoy Nalkara
      Bankruptcy Servicer for BMW Financial Services NA, LLC
 8    AIS Portfolio Services, LP
      4515 N. Santa Fe Ave., Dept. APS
 9    Oklahoma City, OK 73118
      Email: ecfnotices@ascensioncapitalgroup.com
10
11    John J. Fries
      Ryley Carlock & Applewhite
12    One North Central Avenue, Suite 1200
      Phoenix, AZ 85004
13    Attorneys for BNC National Bank
      Email: jfries@rcalaw.com
14
15
16    /s/ Renee Shamblin
17
18
19
20
21
22
23
24
25
26
27
28

     Case 2:19-bk-02843-SHG                     - 12 -
                                 Doc 232 Filed 08/20/19   Entered 08/20/19 17:28:25   Desc
                                 Main Document     Page 12 of 12
